Citation Nr: 0029620	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-21 132	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for triggering of the 
middle (third) finger of each hand, claimed as loss of use.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 






INTRODUCTION

The veteran had active service from June 1962 to July 1992.  
He served in the Southwest Asian theater of operations during 
the Gulf War from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the Roanoke, 
Virginia Regional Office (RO) ) of the Department of Veterans 
Affairs (VA), which denied service connection for a bilateral 
foot disability and for loss of use of the middle (third) 
finger of both hands.  This appeal also arises from an April 
1994 rating decision of the RO, which denied service 
connection for a bilateral shoulder disability.  

The Board notes that this appeal was previously before the 
Board in July 1997 and was remanded to the RO to rectify a 
procedural error.  In September 1999 this matter came before 
the Board again, and the Board granted service connection for 
arthritis of the shoulders, and remanded the claims for 
service connection for a bilateral foot disability and for 
triggering of the middle (third) finger of each hand to the 
RO for further evidentiary development.  By rating action in 
July 2000 the RO granted service connection and assigned 10 
percent disability ratings for a right foot disability and 
for a left foot disability.  As this action is considered a 
complete grant of the benefit sought on appeal, the Board 
will not address that issue herein.

The Board also notes that the veteran has essentially 
contended that, pursuant to 38 C.F.R. § 3.317, his triggering 
of the middle (third) finger of each hand are due to his 
service in the Gulf War.  In light of the grant of service 
connection for triggering of the middle (third) finger of 
each hand provided below, the Board finds that the veteran's 
claim for service connection for triggering of the middle 
(third) finger of each hand on this basis is at this point 
moot.  Accordingly, that specific issue will not be 
considered herein.

It appears that in a letter dated in August 2000 the veteran 
has claimed that an increased rating is warranted for his 
service-connected osteoarthritis of the hands.  As this issue 
has not been addressed by the RO, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The objective medical evidence shows that the veteran has 
a triggering disability of the middle (third) finger of both 
hands.  

3.  Service connection for osteoarthritis of the hands has 
been established.

4.  The veteran's triggering disability of the middle (third) 
finger of each hand has been attributed to the arthritic 
process for which service connection is already in effect.


CONCLUSION OF LAW

The veteran's triggering disability of the middle (third) 
finger of each hand is proximately due to or the result of 
his service-connected osteoarthritis.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records shows no complaints of or treatment 
for a loss of use or a triggering disability of the middle 
finger of each hand.  On his Officer Physical Examination 
Questionnaire completed in June 1992, the veteran circled the 
terms "arthritis" and "painful joints".   The examiner 
apparently noted that there was no definite cause for the 
arthritis, painful joints, and stiffness in the bilateral DIP 
joints, which was very mild and not considered disabling.  

In his May 1993 Application for Compensation or Pension, the 
veteran claimed service connection for "limited loss of use 
of the third fingers of both hands, 1984".

On VA examination in July 1993 the veteran reported that in 
1985 he began to have pain in the joints of the right middle 
finger, and that the condition had gradually increased and 
involved all the joints of each hand.  

By rating action in November 1993, the RO in part denied 
service connection for loss of use of the third fingers of 
both hands.  

In January 1994, the veteran submitted VA medical center 
(VAMC) outpatient treatment records dated from April 1993 to 
July 1993 which showed that he was seen for bilateral 
triggering of the third fingers.  

By rating action in April 1994, the RO, in part, granted 
service connection and a 10 percent rating for arthritis of 
both hands.

On a Persian Gulf War examination conducted in February 1995, 
the veteran complained of "some triggering" of the fingers.  
Examination appears to show that he had trigger fingers in 
the third PIP and DIP of the right and left hands.  

In September 1999 the Board remanded this matter to the RO 
for further evidentiary development.

In October 1999 the RO granted service connection and 
assigned 10 percent disability ratings for osteoarthritis of 
the right and left shoulders.

On VA examination in May 2000 the veteran complained that his 
middle fingers "lock up" when they were in a flexed 
position.  He claimed that each morning when he woke up, both 
middle fingers were locked in the flexed position, and they 
were painful to open up.  The VA examiner noted that the 
veteran had frequent lock up in the trigger finger mechanism 
of both middle fingers, which would make activities requiring 
a prolonged grip difficult and painful, and activities which 
required frequent flexion would be difficult for the veteran.  
The VA examiner opined that the veteran's disability of the 
middle fingers was "likely related" to the service-
connected osteoarthritis of the hands and shoulders.  

Also on file are copies of e-mail messages between the RO and 
an individual identified only as Audrey Tomlinson.  In July, 
the RO asked if there was a relationship between the 
bilateral trigger fingers involving the third fingers and the 
osteoarthritis.  By way of response from Dr. Tomlinson 
(assuming her to be a physician, although not identified as 
such), it was indicated that the veteran's hand disability 
was caused by trigger fingers and that trigger fingers were 
generally caused by repetitive motion activities.  She 
further stated that based on the information in the 
dictation, she saw no indication that the symptoms dated from 
service and she further indicated that there was not specific 
association between trigger fingers and osteoarthritis.

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service- connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).

Service medical records show no complaints or findings of 
triggering of the middle (third) finger of each hand, and the 
initial reference to any such triggering problem was in 1993 
in VA treatment records.  On a VA examination conducted in 
1995, the veteran complained of some triggering of the 
fingers and examination showed he had trigger fingers in the 
third PIP and DIP of the right and left hands.  On VA 
examination in May 2000 the VA examiner noted that the 
veteran had frequent lock up in the trigger finger mechanism 
of both middle fingers, and opined that the veteran's 
disability of the middle fingers was likely related to the 
service-connected osteoarthritis of the hands and shoulders.  
Because service connection has been established for 
osteoarthritis of the hands and shoulders, and osteoarthritis 
is a degenerative generalized process that affects multiple 
joints, the Board finds that based on the VA examiner's 
opinion in May 2000, service connection for a triggering 
disability of the middle finger of each hand, as being 
secondary to the service-connected osteoarthritis of the 
hands and shoulders, is warranted.  In arriving at this 
conclusion, consideration has been given to the opinion from 
Dr. Tomlinson that no such relationship exists; however, it 
does not appear that Dr. Tomlinson had access to the 
veteran's records.  Moreover, it would appear that at the 
least, the record is in a state of equipoise with the 
negative and favorable evidence balancing each other out.  
Under the circumstances, the veteran must be afforded the 
benefit of the doubt.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for triggering of the 
middle (third) finger of each hand is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


